718 S.E.2d 635 (2011)
STATE
v.
Anthony J. WARD.
No. 424P11-1.
Supreme Court of North Carolina.
November 9, 2011.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Anthony J. Ward, Elizabeth City, for Ward, Anthony J.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 10th of October 2011 by Defendant-Appellant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 9th of November 2011."